        Case 18-20225             Doc 737         Filed 07/13/19 Entered 07/13/19 22:32:31                  Desc Imaged
                                                 Certificate of Notice Page 1 of 2

2100 B (12/15)


                                       United States Bankruptcy Court
                                                             District of Utah
                                                           Case No. 18-20225
                                                              Chapter 11

In re: Debtor(s) (including Name and Address)

Mountain Crane Service, LLC
393 S 2650 W
Salt Lake City UT 84104



                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case
by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk’s office of this court on 07/11/2019.



Name and Address of Alleged Transferor(s):                                       Name and Address of Transferee:
Claim No. : Sabey Trucking, Inc., 200 West Center Street, Woodruff, UT 84086     Big Bertha Equipment LLC
                                                                                 PO Box 1142
                                                                                 American Fork, UT 84003




                                       -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.


Date:    07/13/19                                                David A. Sime
                                                                 CLERK OF THE COURT
         Case 18-20225            Doc 737        Filed 07/13/19 Entered 07/13/19 22:32:31                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 18-20225-JTM
Mountain Crane Service, LLC                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: andersonj                    Page 1 of 1                          Date Rcvd: Jul 11, 2019
                                      Form ID: trc                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 13, 2019.
10874173        Sabey Trucking, Inc.,   200 West Center Street,   Woodruff, UT 84086

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 11, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
